Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the specification, page 1, paragraph 0001, delete “Inquiries from the public to applicants or assignees concerning this document or the related applications should be directed to: Matthias Scholl P.C., Attn.: Dr. Matthias Scholl Esq., 245 First Street, 18th Floor, Cambridge, MA 02142”. 


REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
Instant independent claim 1 is allowable over the prior art of record by claiming a device that includes the following combination of specific structure that is novel and unobvious over the prior art of record,
“the first half-shell comprises an inner wall provided with a first stiffener, a first support, a second support, a first division plate, and a second division plate which are successively disposed on the inner wall along a direction from the roof plate to the base plate; altitudes of the first support and the second support are identical relative to the roof plate or the base plate; the roof plate comprises a first end and a second end, and the first end comprises a first hole to which a rope is attached; the airfoil-shaped streamline structure comprises a head end and a tail end; the first end of the roof plate extends out of the head end; a first bracket is fixed on the head end and supports the first end of the roof plate; the first half-shell further comprises a first vent hole, a second vent hole, and a water inlet successively disposed on the tail end of the airfoil-shaped streamline structure along the direction from the roof plate to the base plate; the base plate comprises a first end and a second end, and the first end comprises a second hole to which a rope is attached; the first end of the base plate extends out of the head end of the airfoil-shaped streamline structure; a second bracket is fixed on the head end and abuts against the first end of the base plate; 10the first division plate comprises a first semioval hole for receiving an upper part of a battery, a second semioval hole for receiving an upper part of a depth sensor, and a plurality of first fixing plates for binding upper parts of the battery and the depth sensor on the first division plate; the second division plate comprises a third semioval hole for receiving a lower part of the battery, a fourth semioval hole for receiving a lower part of the depth sensor, a first semicircular hole, a second semicircular hole for receiving a hydrophone, a plurality of second fixing plates for binding lower parts of the battery and the depth sensor on the second division plate, a third bracket, and a fourth bracket; the base plate further comprises a third fixing plate for fixing a hydrophone and a circular hole out of which a detector of the hydrophone is exposed; the second half-shell comprises an inner wall provided with a second stiffener, a third stiffener, a fourth stiffener, and a fifth stiffener which are successively disposed on the inner wall along the direction from the roof plate to the base plate; the second stiffener comprises a plurality of first through holes; the second stiffener is fixed on the roof plate through bolts disposed in the plurality of first through holes; the fifth stiffener comprises a plurality of second through holes; the fifth stiffener is fixed on the base plate through bolts disposed in the plurality of second through holes; and the plurality of first fixing plates each is provided with a first steel belt for binding the battery and the depth sensor; the plurality of second fixing plates each is provided with a second steel belt for binding the battery and the depth sensor; and the third fixing plate is provided with a second steel belt for binding the hydrophone”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl